Detailed Action

Response to Arguments

Applicant's arguments filed on October 25, 2022 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Duckworth (US-5,215,152) does not teach that the pulse generator consumes no electric power during interval corresponding to the information, which is when the pressure pulse is not generated because Duckworth does not disclose a relation between pulse generation and power consumption and does not disclose pulse position modulation [see applicant’s arguments pg. 15 L. 4-12]. 
The examiner respectfully disagrees with the applicant. The applicant appears to be reading each prior art individually and not as a combination as intended in the 103 rejection. The examiner agrees with the applicant that Duckworth does not teach pulse position modulation. However, Duckworth was not used in the rejection to show pulse position modulation because the other prior art used in the rejection teach pulse position modulation. Duckworth was only used to show how a pulser works when creating pressure pulses. Petrovic et al. (US-7,573,397), which was part of the rejection, teaches that pulse position modulation can be used to encode data that is transmitted using pressure pulses [see Petrovic col. 2 L. 52-57]. This teaching means that the intervals between pressure pulses are used to transmit data. Furthermore, Duckworth teaches a pulser to transmit encoded data. Duckworth teaches that a solenoid is energized to close the valve and generate a pressure pulse, and that the solenoid is deenergized to open the valve [see Duckworth col. 2 L. 17-20, col. 3 L. 45-66]. Duckworth’s teachings mean that power is used to when generating a pulse of certain amplitude (valve is closed) while no power is consumed during intervals between pressure pulses (valve is open). The combination of Petrovic and Duckworth teaches that intervals between pressure pulses can be used to encode data (pulse position modulation) [see Petrovic col. 2 L. 52-57] and that a pulser, used to transmit encoded data using pressure pulses, uses no power during the intervals between pressure pulses [see Duckworth col. 2 L. 17-20, col. 3 L. 45-66]. These teachings mean when the pulser taught by Duckworth is used to transmit data using the pulse position modulation taught by Petrovic, no power will be consumed on the intervals between pressure pulses in which data in encoded . In other words, no power will be consumed during the interval corresponding to the information, which is when the pressure pulse is not being generated. As shown above, the combination of Petrovic and Duckworth teaches the argued limitations. For this reason, the applicant’s arguments are not persuasive.

In regards to claims 9-12, the applicant argues that the prior art does not teach that the width is a minimum width [see applicant’s arguments pg. 16 last paragraph]. 
The examiner respectfully disagrees with the applicant. As explained by the examiner in the last office action in the rejection of claims 9-12, it is inherent that the pulse width used to generate the pressure signals must have at least the minimum width that the detector can detect because if the width is less than the minimum width that the detector can detect, the system is useless and data cannot be transmitted/received. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate pressure pulses using the minimum width that the detector can detect because it will permit the system to transmit data between the transmitter and receiver without errors. The applicant just states that the prior art does not teach the limitation without explaining why the applicant thinks that  the inherency statement made by the examiner is incorrect and without explaining why the applicant thinks that the reason used by the examiner to explain why one of ordinary skill in the art would have used a minimum width is also incorrect. For this reason, the applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US-7,573,397) in view of Duckworth (US-5,215,152) and Marsh et al. (US-11,016,219).

In regards to claim 1, Petrovic teaches that it is well known in the art an information transmission system for transmitting information as a pressure pulse by using a mud pulse pressure signal to transmit information between a transmitter located in an excavation part of an underground excavator and a receiver located on ground [col. 2 L. 25-30 and L. 33-39]. Also, Petrovic teaches that the system comprises the transmitter; and the receiver [col. 2 L. 33-39]. Furthermore, Petrovic teaches that the transmitter comprises a transmission information acquirer for acquiring information and a pressure pulse generator for generating the pressure pulse [col. 2 L. 30-33 and L. 37-40]. Petrovic also teaches that the pressure pulse generator generates the pressure pulse using pulse position modulation so that an interval between pressure pulses is an interval corresponding to the information acquired by the transmission information acquirer [col. 2 L. 52-56]. Petrovic further teaches that the receiver comprises a pressure pulse detector for detecting the pressure pulse; and a reception information output for outputting information corresponding to an interval between the detected pressure pulses [col. 2 L. 33-35 and L. 52-56]. Furthermore, Petrovic teaches that the pressure pulse generator generates the pressure pulse having a predetermined fixed pulse width [col. 2 L. 52-56]. 
Petrovic teaches that the pressure pulse generator generates the pressure pulse by temporarily closing a valve [col. 2 L. 64-67]. However, the Petrovic does not teach that the pressure pulse generator consumes electric power when generating the pressure pulse and does notAppl. No. 17/337,838Attorney Docket No. P63327 consume electric power when the pressure pulse is not generated.
On the other hand, Duckworth teaches that a pressure pulse can be generated by temporarily closing a valve [col. 2 L. 1-4], Duckworth teaches that a current is provided to a solenoid to close the valve and that the current is turned off in order to open the valve [col. 3 L. 45-56 (current turned on to close the valve) and L. 59-66 (current turned off to open the valve)]. This teaching means that the pressure pulse generator consumes electric power when generating the pressure pulse (valve closed) and does notAppl. No. 17/337,838Attorney Docket No. P63327 consume electric power when the pressure pulse is not generated (valve opened).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Duckworth’s teachings of using electric power only to close the valve and generate the pressure pulse in the system taught by Petrovic because it provides simpler and more efficient way to create the pressure pulses [see Duckworth col. 2 L. 21-23].
The combination of Petrovic and Duckworth teaches that intervals between pressure pulses can be used to encode data (pulse position modulation) [see Petrovic col. 2 L. 52-57] and that a pulser, used to transmit encoded data using pressure pulses, uses no power during the intervals between pressure pulses [see Duckworth col. 2 L. 17-20, col. 3 L. 45-66]. These teachings mean when the pulser taught by Duckworth is used to transmit data using the pulse position modulation taught by Petrovic, no power will be consumed on the intervals between pressure pulses in which data in encoded . In other words, the pressure pulse generator consumes no electric power during the interval corresponding to the information, which is when the pressure pulse is not being generated.
The combination of Petrovic and Duckworth also teaches that the pressure pulse generator generates the pressure pulse using pulse position modulation so that an interval between pressure pulses is an interval corresponding to the information acquired by the transmission information acquirer and so that the reception information output outputs information corresponding to the interval between pressure pulses [see Petrovic col. 2 L. 52-56]. However, the combination does not explicitly teach that the interval between pressure pulses corresponds to an interval between the pressure pulse and a just preceding pressure pulse.
On the other hand, Marsh teaches that the interval between pressure pulses corresponds to an interval between the leading transitions of the pressure pulses (interval between a pressure pulse and a just subsequent pressure pulse) or to an interval between the trailing transitions between pressure pulses (interval between the a pressure pulse and a just preceding pressure pulse) [col. 9 L. 34-43]. This teaching means that the interval between pressure pulses can correspond to an interval between the pressure pulse and a just preceding pressure pulse.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Marsh’s teachings of using the interval between the pressure pulse and the just preceding pulse in the system taught by the combination because the interval between the pressure pulse and the just preceding pulse provides an accurate measurement between pressure pulses that will permit to decode the transmitted data without errors.

In regards to claim 2, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claim 1 above, teaches all the claimed limitations. Furthermore, the combination teaches that the interval between pressure pulses corresponds to an interval between the leading transitions of the pressure pulses (interval between a pressure pulse and a just subsequent pressure pulse) or to an interval between the trailing transitions between pressure pulses (interval between the a pressure pulse and a just preceding pressure pulse) [see Marsh col. 9 L. 34-43]. This teaching means that the interval between pressure pulses can correspond to an interval between the pressure pulse and a just subsequent pressure pulse.

In regards to claim 3, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claims 1 and 2 above, teaches an information transmission system comprising the claimed transmitter. Therefore, the combination also teaches the claimed transmitter.

In regards to claim 7, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claim 1 above, teaches an information transmission system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 8, the combination of Petrovic, Duckworth and Marsh, as shown in the rejection of claim 2 above, teaches an information transmission system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claims 9-11, the combination of Petrovic, Duckworth and Marsh, as applied in claims 1-3 and 6 above, further teaches that the pressure pulse has a fixed width [see Petrovic col. 2 L. 52-56]. The combination does not explicitly teach that the width is a minimum width that the pulse detector can detect. However, it is inherent that the pulse width used to generate the pressure signals must be at least the minimum width that the detector can detect because if the width is less than the minimum width that the detector can detect, the system is useless and data cannot be transmitted/received. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate pressure pulses using the minimum width that the detector can detect because it will permit the system to transmit data between the transmitter and receiver without errors.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685